IN THE
                          TENTH COURT OF APPEALS

                                  No. 10-18-00206-CR

MICHELLE SHIRCLIFF,
                                                              Appellant
v.

THE STATE OF TEXAS,
                                                              Appellee



                            From the 19th District Court
                             McLennan County, Texas
                            Trial Court No. 2015-1821-C1


                             CONCURRING OPINION

       In the appropriate circumstances, the result is all that matters.           In other

circumstances, the result is less important than the process. Process versus result—Bing

it. We should apply Smith, not reverse it. See Smith v. State, 10-19-00134-CR, 2021 Tex.

App. LEXIS 7282 (Tex. App.—Waco Aug. 31, 2021, pet. ref’d) (not designated for

publication). Appellant’s brief is a merits brief. See Cummins v. State, 646 S.W.3d 605 (Tex.

App.—Waco 2022, pet. filed).

       The Court’s ultimate result, as expressed in the judgment, is the correct result in
this proceeding. I concur in the Court’s judgment. But only the Judgment. This is not

why we are here, and that makes me sad, like the Melody that won the 1987 Oscar. I

believe that the appellate geeks will understand.




                                         TOM GRAY
                                         Chief Justice

Concurring opinion delivered and filed September 21, 2022
Publish




Shircliff v. State                                                             Page 2